.....
                     OFFICE     OF   THE     ATTORNEY     GENERAL    OF   TEXAS
                                                 AUSTIN
OllOVII SILLI”.
r-y-r”c*    o&..a




::
           Honorable    Jesse        Jamos
           State   rreasurer
           AusLin,    Texas

           Dear     br.   James:




           total of $2,86
           ious     accounts,
           which had ever
                                                           t the above aruounts,belonged
                  the State and                            the custody or the State, ve
                                                          nks covering the accounts and

                                                     tional    Ilank,  Austin,    Texas
                                                     ssioner     of Insurance      $30.78
                                      b institute‘                       .80
                                       & blind institute                 .I58
                                      rguson,Crockett Hoad Districts 16.25
                                    ards, State Treasurers
                                   berdeau, Treasurer
                           State Labor Comudssion                     '16.oo
                           Texas l~ehabilitati.onConmission (Adm.Fd.) 3.22
                           Charley Lockhart, State Treasurer                  i
                           Trust Fund                                127.68 9f37.71
                                  #Austin NatiomL Ilank,Austin, Texas
                           5. li.Terrkll, Comptroller             $   .?o                   .m
.honorabse   Jesse      Jauiev -   page 2




                 *Capitol National Lank, Austin, Texas
         - Sam Sparks C. D. Special 1820      $392.37
           State Land Account 1928           l,I#1!3.03$2,255.40
     .       'Parmers & herchants State Dank &:Trust
               Co., husk, Texas
             Texas State Uospital, Susk;Texae
             (26  Years Old)                  $    6 .oo              6 .oo
                        *r'irstNational Bank, tIuntsville,Texas
             I.   AL.   Dickey, Prison Account     $   15.17          15.17
                                                                  .
                   vFirst National Bank, Waco, Texas
             State Uanking hoard (1925)       $ 177.54,           177.64
                   *Guaranty Bank & Trust Co., Gatesville,
                     Texas.
             Juv&nile Training Free Textbook Fd.(
                   (1938)                     $   26.20    $          25.20
             TOTAL                                           $2,667~

            .The above banks have paid drafts drawn on them-
 selves, signed Jesse James, State Treasurer, Por the amounts
 indicated and charged same against the accounts as listed.
           *Ye are without information relative to the origin-
 al source of the runds in question other than that they have
 been held by the banks a,sinactive accounts for a period rang-
 ing from seven to twenty-five years.
           *The sum 'of @.,667.32 having been,nithdrawn from the
 banks by State Treasurer's draft is now held in The State
 Treasurer's Suspense account.
           aWe respectfully request your advice as to whether
 those funds can be transferred from the Treasurer's Su?pense
 account, and if so to what State funds they should be credit-
 ed.'
           1x1our Opinion No. O-245, addressed to Honorable
 Tom C. king, State Auditor , .ofdate January 15, 1940, con-
 struing the pertinent statutes, we said:
.      .




    tionurableJesse   Jams   page 3



                "The readin,%OS the above quoted Article
           clearly indioates t!!atthe procedure for final
           payment into the Sta,teTreasury is by the is-
           suance of a deposit varrant. Such deposit
           warrant is issued to the particular fund to
           shich the money goes. Lt is true, then, that
           until the fund to which the money should go is
           determined the deposit warrant to that fund
           cannot be issued for such money. For this
           reason, it is our opinion that in a case where
           money is paid to one of the departments of the
           State, and there is a question as to which par-
           ticular fund said money should go, the same may   *
           properly he paid into the Suspense Fund because
           said money cannot be placed into the proper
           fund until a deposit warrant for such money is
           drawn. Only then is the money paid into the
           Trcasurg + ihilo the particular destination of
           the fund is in question, even though there is
           no question as to the State's right to the
           money, we feel that the money comes within the
           category of *money which is awaiting the time
           when it can finally be taken into the Treasury*
           as set Out in Article 43138. You are, therefore
           advised that in cases where there is an actual
           doubt as to the particular fund to which a
           money should go said money may properly be
           placed in the Suspense Fund by the head of a
           department."     .

              In view of the rule there nnnounced, it is the
    opinion of this Uepartment the items mentioned by you   .~
    whose source and status as State property are unhnown,
    must remain in the Suspense Account until in some way the
    proper status and disposition thereof arc ordered.by a
    court of competent jurisdiction, or by legislative act.
              The court method could be by an escheat procdcd-
    ing, under Title 53 of the hcvised Civil Statutes.
              Under the facts stated by you, we deem it to be
    within the realm of your duty to call the matter to the at-
    tention of the District.or County Attorney of this county,
    under Article 3273 of the iteviscdCivil Statutes of the
    above title, to the end thathe may institute the proper
Honorable Jesse James - page 4



proceeding to have the funds escheated to the State of
Texas, in which proceeding the proper disposition oT
the Eoneys may be bade.


                              Very    truly yours
                       ATLTTUdlil+X tiliNE~iAL   UI:   ‘l’EXA




0 S-Ail&




                        i